Name: Commission Regulation (EEC) No 2214/83 of 2 August 1983 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category 10 (code 0100) and originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/22 Official Journal of the European Communities 4. 8 . 83 COMMISSION REGULATION (EEC) No 2214/83 of 2 August 1983 re-establishing the levying of customs duties on gloves , mittens and mitts, knitted or crocheted, products of category 10 (code 0100) and originating in Thailand, to which the preferential tariff arrangements set out in Council Regu ­ lation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of gloves, mittens and mitts, knitted or crocheted, products of category 10, the rele ­ vant ceiling amounts to 22 000 pairs ; whereas, on 20 July 1983 , imports into the Community of gloves, mittens and mitts, knitted or crocheted, products of category 10 , originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded , for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 7 August 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code ( 1983) Description 0 ) (2) (3) (4) 0100 10 60.02 A 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363, 23 . 12. 1982, p. 92. 4. 8 . 83 Official Journal of the European Communities No L 213/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1983 . For the Commission Etienne DAVIGNON Vice-President